In re: Conrad H. Wyman applying for Writs of Certiorari, Prohibition, Mandamus and for Stay Order.
ORDER
In another case this Court has approved a stay order until February 15, 1974 to permit the United States Supreme Court, if it sees fit, to grant an additional stay order. Because of the pending action of the United States Supreme Court, the assignment of this case for trial on February 19 is cancelled and set aside.
SANDERS, C. J., concurs in view of the pendency of the case in the United States Supreme Court.